CROCKETT, Chief Justice
(concurring specially).
The judgment entered was obviously intended as a summary punishment for a contempt committed in the presence of the court, or as sometimes stated, “in the face of the court.” If an attorney, an officer of the court, should wilfully absent himself from a proceeding where he knew his duty required him to be, that might well be determined to be such a contempt. My views with respect thereto are well expressed by Justice Schauer in the case of Lyons v. Superior Court, 43 Cal.2d 755, 278 P.2d 681, so I will not extend them here.
I agree, however, that the attorney should be notified in some manner and allowed an opportunity to offer any excuse or explanation he may have, because mere absence would not necessarily constitute a contempt.